DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 22, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones (US 20170150308).
Regarding claim 1, (Original) A geofencing system (“methods and systems for enforcing at least one rule within a geofence” (Jones: abstract))
comprising: at least one physical, moveable marker, the or each marker being arranged to define at least part of a geofence based on the position of the movable marker such that changing the position of the or each moveable marker changes the geofence (“Although geofences have traditionally been stationary, a strong need exists for creating mobile geofences. These geofences are defined as a polygon or a shape around a mobile object, such as a vehicle, plane, or boat. Additionally, the mobile geofences are defined centrally with respect to the object, by a beacon or other indicator located in the object in one embodiment” (Jones: paragraph 146)), 
and herein the or each marker is arranged to provide a visible and, or audible indication of geofence (“mobile geofences are defined centrally with respect to the object, by a beacon or other indicator located in the object in one embodiment” (Jones: paragraph 146)); 
and at least one wearable device arranged to receive data concerning the position of the geofence (“By way of example, and not limitation, the computing devices 820, 830, 840 are intended to represent various forms of digital computers 820, 840, 850 and mobile devices 830, such as a server, blade server, mainframe, mobile phone, a personal digital assistant (PDA), a smart phone, a desktop computer, a netbook computer, a tablet computer, a workstation, a laptop, and other similar computing devices” (Jones: paragraph 171) one of ordinary skill in the art would consider a mobile phone, PDA, smart phone, etc. are all “wearable” in the sense that they are “capable of being worn”)
and wherein the wearable device is arranged to store geofence information (“In yet another embodiment, the present invention further includes the step of storing information relating to at least one rule associated with at least one geofence in a geofence database” (Jones: paragraph 66) & Another embodiment provides for determining a license associated with the geofence and activating at least one rule associated with the license on at least one device, wherein the geofence is defined by at least one geographic designator; and wherein the at least one rule includes a rule directed to a content stored on the at least one device or accessible from the at least one device within the geofence” (Jones: paragraph 67))
and to provide an alert in response to the wearable device crossing the geofence (“In another embodiment, vehicles equipped with communication systems, when entering or leaving the residential property geofence, will trigger a notification to the owner” (Jones: paragraph 143)).

Regarding claim 22, (Currently Amended) The system of claim 1 wherein the or each marker has sensing capabilities, for example the capability to detect wind, certain gases, pressure, and/or temperature (“It will be appreciated that embodiments of the invention described herein may be comprised of one or more conventional processors and unique stored program instructions that control the one or more processors to implement, in conjunction with certain non-processor circuits, some, most, or all of the functions for the systems and methods as described herein. The non-processor circuits may include, but are not limited to, radio receivers, radio transmitters, antennas, modems, signal drivers, clock circuits, power source circuits, relays, current sensors, and user input devices” (Jones: paragraph 191)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 6, 24, 31, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Official Notice.
Regarding claim 3, (Currently Amended) The system of claim 1 wherein the or each marker indicates a direction in which the geofence extends therefrom, optionally with a clearly visible arrow is not specifically disclosed by Jones. Examiner takes Official Notice that it would have been Well Known to one of ordinary skill in the art to use graphical interfaces to display current geofence locations, including the use of graphical UI elements such as an arrow. Adding a graphical display with an arrow to Jones would increase the overall functionality of the system by providing a UI for the user. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jones according to Official Notice.

Regarding claim 6, (Currently Amended) The system of claim 1 wherein the or each wearable device is arranged to listen at set times to receive updates to the geofence information resulting from movement of one or more of the markers is not specifically disclosed by Jones. Examiner takes Official Notice that the use of synchronized transmit and listen timeframes would have been Well Known to one of ordinary skill in the art. Modifying Jones to use synchronized transmit and listen timeframes would increase the overall stability of the system by providing for common communication techniques for a 

Regarding claim 24, (Currently Amended) The system of any claim 1 wherein the or each device has an emergency mode and is arranged to transmit a signal in response to activation of the emergency mode is not specifically disclosed by Jones. Examiner takes Official Notice that it would have been Well Known to one of ordinary skill in the art to use an emergency mode for transmitting an emergency signal in response to activation of the emergency mode. Adding an emergency mode for transmitting an emergency signal in response to activation of the emergency mode to Jones would increase the overall functionality of the system by providing function to alert a user in case of emergency. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jones according to Official Notice.

Regarding claim 31, the claim is interpreted and rejected as claim 1 stated above.
The claimed wherein the geofence data source is synchronized with the wearable device and arranged to transmit geofence data to the wearable device at set times, and wherein the wearable 

Regarding claim 48, the claim is interpreted and rejected as claim 1 stated above.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Braxton (US 20160321898).
Regarding claim 5, (Currently Amended) The system claim 1 wherein the system comprises a plurality of markers. and wherein the markers define corners of a polygonal geofence (“These geofences are defined as a polygon or a shape around a mobile object” (Jones: paragraph 146)). Jones however does not specifically disclose that the markers are physical markers. Braxton teaches a geofence system with physical beacons used to detect when a particular object comes close to breaking the geofence (“Beacon 120, in various embodiments, may similarly include any suitable electronic device configured for sending and receiving wireless signals 122, 112, respectively. In some embodiments, beacon 120 may be configured for placement at or near ingress/egress points to stationary safe zones or keep-out zones so as to act as sentries, as later described in more detail” (Braxton: paragraph 16; figures 3 and 4)). Modifying Jones to include physical beacons on the corners of the polygon would increase the overall utility of the system by providing a more robust detection system. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jones according to Braxton.

Claim 13, 23, 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Lampert (US 20150310729).
Regarding claim 13, (Currently Amended) The system of claim 1, wherein the at least one wearable device is arranged to provide data on a position of the wearable device to the marker and the marker is arranged to log position data of the at least one wearable device is not specifically disclosed by Jones. Lampert teaches a system for mobile devices and communication networks for safety purposes that utilizes a dynamic geofence where mobile wearable devices provide data on their position to the network (“The methods and systems described herein also include the harness and/or collar 160 on the K9 108 to provide context and situational awareness related to the K9 108 to the users through the server 130. Variously, the server 130 is configured to: (1) define a dynamic geofence based on the mapping data 132 and information from the harness and/or collar 160, the vehicle modem 150 from the K9 vehicle 110, and/or the mobile device 140 from the K9 officer/handler 106; receive context data from all of the users (the K9 officer/handler 106, the vehicles 110, 112, and the one or more officers 114) and the K9 108” (Lampert: paragraph 19) “Finally, the harness and/or collar 160 can include sensors tracking location, speed, direction, and whether the K9 108 is in or out of a vehicle” (Lampert: paragraph 23)). Modifying Jones to provide position data would increase the overall utility of the system by providing additional information for the user. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jones according to Lampert.

Regarding claim 23, (Original) The system of claim 22 wherein the or each marker is arranged to create or change the geofence based on sensed conditions (“the server 130 is configured to: (1) define a dynamic geofence based on the mapping data 132 and information from the harness and/or collar 160, the vehicle modem 150 from the K9 vehicle 110, and/or the mobile device 140 from the K9 officer/handler 106; receive context data from all of the users (the K9 officer/handler 106, the vehicles 110, 112, and the one or more officers 114) and the K9 108; and make decisions relative to the geofence and send alerts when appropriate. As described herein, the geofence is a geographic area of determined risk based on the deployment of the K9 108 (on or off-leash). That is, the geofence can be an area of risk/safety that takes into account various situational and contextual parameters based on feedback. The geofence can indicate safe areas or risk areas. The geofence can move or change over time based on feedback from the harness and/or collar 160” (Lampert: paragraph 19)).

Regarding claim 25, (Currently Amended) The system of claim 22 wherein the or each marker is arranged to transmit an alert to the at least One wearable device based on sensed conditions (“the server 130 is configured to: (1) define a dynamic geofence based on the mapping data 132 and information from the harness and/or collar 160, the vehicle modem 150 from the K9 vehicle 110, and/or the mobile device 140 from the K9 officer/handler 106; receive context data from all of the users (the K9 officer/handler 106, the vehicles 110, 112, and the one or more officers 114) and the K9 108; and make decisions relative to the geofence and send alerts when appropriate. As described herein, the geofence is a geographic area of determined risk based on the deployment of the K9 108 (on or off-leash). That is, the geofence can be an area of risk/safety that takes into account various situational and contextual parameters based on feedback. The geofence can indicate safe areas or risk areas. The geofence can move or change over time based on feedback from the harness and/or collar 160” (Lampert: paragraph 19)).

Regarding claim 26, (Currently Amended) The system of claim I wherein the or each marker is arranged to broadcast a message to at least one of the wearable devices if one of the wearable devices crosses the geofence (“if the definition of the geofence 202 changes such that any of the officers 114 are within the geofence 202 (e.g., based on a situational change from the K9 108), or any of the officers 114 move within the geofence 202, then the officers 114 are alerted of the K9 deployment, as this is a situational change from being safe outside the geofence 202. Finally, as depicted in FIG. 2, an officer 114a is within the geofence 202 and is not under any of the aforementioned safe conditions. The officer 114a is alerted via the mobile device 140 of the officer 114a that he/she is in an unsafe zone” (Lampert: paragraph 25)).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Braxton and further in view of Official Notice.
Regarding claim 20, (Currently Amended) The system of claim 1 wherein the or each marker is arranged to be portable (“Beacon 120, in various embodiments, may similarly include any suitable electronic device configured for sending and receiving wireless signals 122, 112, respectively. In some embodiments, beacon 120 may be configured for placement at or near ingress/egress points to stationary safe zones or keep-out zones so as to act as sentries, as later described in more detail” (Braxton: paragraph 16; figures 3 and 4)).
The claimed and powered by an internal battery is not specifically disclosed by Jones and Braxton. Examiner takes Official Notice that it would be Well Known to one of ordinary skill in the art to use an internal battery to power an electronic device such as a mobile beacon. Modifying Jones and Braxton to include an internal battery in the mobile beacon would increase the overall functionality of the system by providing a portable means of powering the beacons. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jones and Braxton according to Official Notice.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Lampert and further in view of Official Notice.
Regarding claim 27, (Currently Amended) The system of claim 26 wherein a GNSS timestamp is used to time broadcasting, of the message is not specifically disclosed by Jones and Lampert. Examiner takes Official Notice that it would have been Well Known to one of ordinary skill in the art to use a GNSS timestamp to time the broadcasting of a message. Adding a GNSS timestamp to time the broadcasting of a message to Jones would increase the overall functionality of the system by providing a standardized means of timing communications. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jones and Lampert according to Official Notice.

Claim 32-34, 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Official Notice and further in view of Lampert.
Regarding claim 32, the claim is interpreted and rejected as claim 23 stated above.

Regarding claim 33, (Currently Amended) The geofencing system of claim 31 wherein the geofence data comprises a change to, or addition of, a trigger event of the one or more trigger events (“That is, the geofence can be an area of risk/safety that takes into account various situational and contextual parameters based on feedback. The geofence can indicate safe areas or risk areas. The geofence can move or change over time based on feedback from the harness and/or collar 160” (Lampert: paragraph 19)).

Regarding claim 34, the claim is interpreted and rejected as claim 26 stated above.

Regarding claim 50, the claim is interpreted and rejected as claim 25 stated above.

Claim 62, 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Official Notice in view of Lampert and further in view of Braxton.
Regarding claim 62, the claim is interpreted and rejected as claims 1, 3, 5, 6, and 13 stated above.
Regarding claim 63, the claim is interpreted and rejected as claim 20 stated above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689